

CONSENT


CONSENT dated August 8, 2011 among Comstock Mining Inc., a Nevada corporation
(the “Company”), DWC Resources Inc. (“DWC”) and the parties identified on
Schedule A hereto (“Stockholders”).  Capitalized terms used herein but not
defined herein have the meanings ascribed to such terms in the Purchase
Agreement (as defined below).


WITNESSETH:


WHEREAS, the Company and Stockholders entered into a Securities Purchase
Agreement dated as of August 31, 2010 (the “Purchase Agreement”); and


WHEREAS, the Company and Stockholders entered into a Registration Rights
Agreement dated as of August 31, 2010 (the “Registration Rights Agreement”); and


WHEREAS, the Company issued to the Stockholders Series A-1 Convertible Preferred
Stock (the “Preferred Stock”) pursuant to the terms of the Purchase Agreement
and the terms set forth in the Certificate of Designations of the Preferred
Stock (the “Series A-1 Certificate”);  and


WHEREAS, the Preferred Stock is convertible into common stock, $0.000666 par
value per share (“Common Stock”) of the Company; and


WHEREAS, under the terms of the Registration Rights Agreement, the Stockholders
possess (i) a right to have the Company file a registration statement (the
“Registration Statement”) covering the resale of the Registrable Securities (as
defined in the Registration Rights Agreement) held by each Stockholder with the
Commission, (ii) a right to have such Registration Statement declared effective
on or prior to August 31, 2011 and (iii) a right to Additional Dividends (as
defined in the Registration Rights Agreement) if such Registration Statement is
not declared effective on or prior to August 31, 2011; and


WHEREAS, Registrable Securities excludes Common Stock issuable upon conversion
if such shares of Common Stock are freely tradeable under Rule 144; and


WHEREAS, DWC, John V. Winfield and the Company are party to a Limited Liability
Company Operating Agreement for Northern Comstock LLC dated as of October 20,
2010 (the “Operating Agreement”); and


WHEREAS, the failure of the Company to fulfill the obligations described above
under the Registration Rights Agreement also constitutes a default under the
Operating Agreement; and


WHEREAS, subject to the terms and conditions hereof, the parties wish to clarify
the effect of the Registration Right Agreement.


NOW, THEREFORE, in consideration of the premises, representations and warranties
and the mutual covenants and set forth herein and other good, valuable and
sufficient consideration, the receipt of which is hereby acknowledged, the
Company and each of the Stockholders, intending to be legally bound, hereby
agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
1.           Acknowledgement, Agreement and Consent.  Each of the undersigned
hereby (i) agrees that, with respect to the Registrable Securities held by the
Stockholders, the due date upon which the Company is obligated pursuant to
Section 2(a) of the Registration Rights Agreement to prepare and file the
Registration Statement shall be extended to September 30, 2011; (ii) solely with
respect to the failure to meet the due dates originally provided in the
Registration Rights Agreement, the Stockholders and DWC waive all penalties,
defaults or other consequences that would result from the Company’s failure to
satisfy the Company’s obligations by such original due dates under Section 2 of
the Registration Rights Agreement and the Operating Agreement, including,
without limitation, Additional Dividends, (iii) agrees that this Consent shall
be retroactively effective as of July 31, 2011, and (iv) consents to the Company
and any third party (such as other preferred stockholders, auditors or counsel
to the Company) that might reasonably rely upon such waivers in connection with
the interpretation of other agreements or arrangements to which the Company is a
party, including, without limitation, any interpretation that the Preferred
Stock shall not be taken into consideration when assessing the “Effective Time”
as such term used and defined in any certificate of designations for preferred
stock of the Company other than the Series A-1 Certificate.
 
2.           Counterparts.  This Consent may be executed in counterparts and
delivered by facsimile transmission, each of which shall be deemed an original
but all of which shall together constitute one and the same instrument.


3.           Governing Law.  This Consent will be governed by and interpreted in
accordance with the laws of the State of New York without giving effect to the
rules governing the conflicts of law.


4.           Amendments.  This Consent and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.


5.           Severability.   The invalidity or unenforceability of any provision
hereof will in no way affect the validity or enforceability of any other
provision.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Stockholders have caused this Consent to
be executed as of the date first written above.



 
COMSTOCK MINING INC.
     
By:
/s/ Corrado DeGasperis
 
Name: Corrado De Gasperis
 
Title: CEO and President
     
By:
/s/ John V. Winfield
 
John V. Winfield
     
DWC RESOURCES, INC.
     
By:
/s/ John V. Winfield
 
Name: John V. Winfield
 
Title: Chairman
     
SANTA FE FINANCIAL
CORPORATION
     
By:
/s/ John V. Winfield
 
Name: John V. Winfield
 
Title: Chairman
     
PORTSMOUTH SQUARE INC.
     
By:
/s/ John V. Winfield
 
Name: John V. Winfield
 
Title: Chairman
     
THE INTERGROUP
CORPORATION
     
By:
/s/ John V. Winfield
 
Name: John V. Winfield
 
Title: Chairman


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


 
1.
John V. Winfield

 
2.
The InterGroup Corporation

 
3.
Santa Fe Financial Corporation

 
4.
Portsmouth Square Inc.


 
 

--------------------------------------------------------------------------------

 